Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the identification” and “the control module” as claimed in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-10, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (TWM517405).
Regarding claim 1, Huang teaches an input module, comprising: a base (13, 11) including a magnetic sensor 12; a keycap assembly assembled on the base, and the keycap assembly including a magnetic element 183; and an identification unit 112 electrically coupled to the magnetic sensor, and the identification unit determining the type of the keycap assembly according to characteristics of magnetic field lines of the magnetic element sensed by the magnetic sensor (the microprocessor 112 can control or adjust the polarity and magnetic magnitude of the electromagnet, which determines the type of the keycap by adjusting the level or height of the keycap, see figures 1-6 and last three paragraphs of page 3 of the enclosed translation).  
Regarding claim 9, Huang teaches an electronic device, comprising: an input module, comprising: a base (11, 13) including a magnetic sensor 12; a keycap assembly assembled on the base, the keycap assembly including a magnetic element 183; and an identification unit 112 electrically coupled to the magnetic sensor, the identification unit determining the type of the keycap assembly according to characteristics of magnetic field lines of the magnetic element sensed by the magnetic sensor (the microprocessor 112 can control or adjust the polarity and magnetic magnitude of the electromagnet, which determines the type of the keycap by adjusting the level or height of the keycap, see figures 1-6 and last three paragraphs of page 3 of the enclosed translation); and a control module 112 providing an operation interface according to the type of the keycap assembly, the operation interface being configured to set a pressing stroke and a trigger mechanism of the keycap assembly (the microprocess adjusts the level or height of the keycap which adjusts the pressing stroke and the trigging mechanism, see figures 1-6 and last three paragraphs of page 3 of the enclosed translation).
Regarding claims 2 and 10 , Huang teaches the input module wherein the base further comprises: a circuit board 12; a positioning board 16 disposed on the circuit board; and a scissors mechanism (14, 15) disposed between the positioning board and the circuit board, the positioning board being adapted for lifting relative to the circuit board by the scissors mechanism (Figs. 1-6).  
Regarding claims 6 and 14, Huang teaches the input module wherein the characteristics of the magnetic field lines include the number and density of the magnetic field lines (the microprocessor 112 can control or adjust the polarity and magnetic magnitude of the electromagnet, which determinse the type of the keycap by adjusting the level or height of the keycap, see figures 1-6 and last three paragraphs of page 3 of the enclosed translation).  
Regarding claims 7 and 15, Huang teaches the input module wherein the characteristics of the magnetic field lines include the distribution orientations (polarity) of the magnetic field lines (the microprocessor 112 can control or adjust the polarity and magnetic magnitude of the electromagnet, which determines the type of the keycap by adjusting the level or height of the keycap, see figures 1-6 and last three paragraphs of page 3 of the enclosed translation). 
Regarding claims 8 and 16 , Huang teaches the input module wherein there is an included angel between an orthographic projection of the magnetic element 183 on the base (13, 11) and the magnetic sensor 12 (Fig. 4).  
Allowable Subject Matter
Claims 3-5 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 11, the prior art fails to teach or show, alone or in combination, the claimed input device wherein the keycap assembly includes a shaft member, the circuit board, an opening of the positioning board and the scissors mechanism form a mounting slot, and the keycap assembly is assembled to the base to make the shaft member accommodated in the mounting slot.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833